DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingber (WO 2010009307) in view of Quaroni (US 5811281) and Xu (US 20040063205).
	With respect to claim 1, Ingber discloses a cell culture method comprising the use of a fluidic device (Figure 2A:200) having a fluid channel (Figure 3A:250A,B) connected to a fluid source (Figure 1:104n).  A flexible membrane (Figure 3A:208) is positioned within the channel between membrane support elements (Figure 3A:234,244).  Ingber further indicates in paragraph [0043] that, in some embodiments, epithelial cells are attached to a first surface of the membrane, and that endothelial cells are attached to an opposite surface of the membrane.  Ingber additionally mentions culturing intestinal cells.  Furthermore, Ingber states in paragraph [0102] that the device is “easily” configured to mimic peristalsis and absorption in the gastrointestinal tract containing living microbial populations.  Ingber, however, does not appear to teach that the intestinal epithelial cells are cultured until villi structures are evident.
	Quaroni discloses a cell culture method in which intestinal epithelial cells are provided on a surface having extracellular matrix components in order to produce an in vitro model for absorption studies.  At least column 4, lines 49-67, column 7, line 47 to column 8, line 6, and column 14, lines 34-59 state that the intestinal cells are cultured for a period of time (e.g. greater than 18 days) that is long enough to allow for the development of villi structures.
	Xu discloses a cell culture method for culturing intestinal epithelial cells.  Xu states in at least paragraphs [0109], [0110], [0185] and [0196]-[0200] that intestinal cells are cultured in the presence of a culture media until villi structures are evident (“Through in vitro”).
	At the time of the invention, it would have been obvious to ensure that the Ingber culturing method is pursued at least until villi structures are evident.  Quaroni and Xu teach that this is normally done when culturing intestinal epithelial cells because villi structures are critical features of intestinal epithelial cells, especially with regard to the absorption of nutrients (“The epithelial cells of the small intestine which are predominately involved in an absorptive function are the absorptive villus cells”).  Quaroni further states that cell proliferation and villi structure development may be promoted using standard techniques, including the incorporation of extracellular matrix components that enhance cellular adhesion.  Xu is evidence that it is within the ability of one of ordinary skill to form complete villi structures – and not just villus cells in isolation – when culturing intestinal cells in vitro.  Accordingly, it would have been obvious to promote the growth of villi structures when attempting to accurately mimic healthy in vivo conditions during the study of intestinal epithelial cell growth and activity using the Ingber method.

With respect to claim 2, Ingber, Quaroni and Xu disclose the combination as described above.  Ingber teaches throughout the reference, and shows in at least Figs. 4D and 7C, that the intestinal epithelial cells are attached to a surface of the membrane.

2.  Absent a showing of criticality, it would have been obvious to optimize shear stress (through, for example, varying flow rate and channel geometry) through routine experimentation.  See MPEP 2144.05.

	With respect to claims 4-6, Ingber, Quaroni and Xu disclose the combination disclose the combination as discussed above.  Ingber further states that a computer (Figure 1:110) is used to control flow rate through the fluid channel.  The Ingber system is fully capable of generating fluid flow at a rate less than 500 µL/hr, such as approximately 30 µL/hr.  It would have been obvious to optimize flow rate through the Ingber device through routine experimentation, especially given that flow rate is an art-recognized result effective variable.  Ingber expressly states that flow rate is directly linked to the shear stress experienced by cells growing on the membrane, and that shear stress influences cellular activity.

With respect to claim 7, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber teaches that the membrane is flexible and attached to membrane support elements (Figure 3A:244) that are activated by a membrane strain 

With respect to claims 8-12, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber additionally teaches embodiments in at least paragraph [0144] in which the membrane is stretched from 5% to 15% and embodiments in which the membrane is stretched in a cyclic manner at a rate greater than 0.2 Hz to create abnormal conditions.  

With respect to claim 13, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber teaches that the stretching of the membrane is designed to mimic in vivo conditions.  Accordingly, the membrane is inherently stretched in an irregular and intermittent manner.

With respect to claim 14, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber shows that the membrane has pores in at least Figs. 4D and 7C.

With respect to claims 15 and 16, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber further teaches in at least paragraph [0103] that the membrane may include a surface treatment (collagen, fibronectin, laminin, etc.) to improve cell adhesion.



With respect to claim 18, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber indicates in at least paragraphs [0047] and [0112] that endothelial cells and epithelial cells are cultured on opposite sides of the porous membrane.

With respect to claims 19 and 20, Ingber, Quaroni and Xu disclose the combination disclose the combination as discussed above.  It would have been obvious to ensure that conditions are suitable when practicing the Ingber method for the development of villi structures within 132 hours.  Ingber and Quaroni each teach that studies are conducted within 5 ½ days (“Cells can be grown, cultured and analyzed using the present device for 1, 2, 3, 4, 5, 6, or 7 days”).  

With respect to claims 21 and 22, Ingber, Quaroni and Xu disclose the combination as discussed above.  Ingber shows in at least Figs. 4D and 7C that the membrane divides the microchannel into first (upper) and second (lower) chambers.  Fluid flows through both chambers.

	With respect to claims 23-25, Ingber, Quaroni and Xu disclose the combination as discussed above.  Quaroni additionally teaches in at least column 12, line 66 to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. U.S. 10,472,612. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Patent No. U.S. 10,472,612 include similar 

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered, but are not persuasive.
Applicant’s arguments are repeated from the previous response.  Applicant argues that Xu does not disclose epithelial cells, and therefore does not provide a reasonable expectation of success for continuing culture until villi structures are evident.  Xu, however, teaches in at least paragraphs [0109] and [0110] that PCRs proliferate into tissue-organ structures culture, and that intestinal villi is such a tissue-organ.  Xu teaches in paragraphs [0016] and [0110] that intestinal villi are composed of epithelial cells.  Accordingly, Xu discloses a method in which epithelial cells derived from PCRs are cultured until villi structures are evident.
Applicant additionally argues that Xu is deficient because Xu does not teach cell culture on a membrane or in the presence of fluid flow.  However, these conditions are already taught by Ingber – i.e. the primary reference.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the cited references suggest that it would be difficult to produce villi structures when using the Ingber device, especially given that Ingber teaches that intestinal epithelial cells are successfully cultured on a membrane in a microfluidic environment characterized by flowing fluid.  The reasoning here and throughout this office action satisfies the Examiner’s initial burden for a showing of obviousness.  The burden now shifts to Applicant to come forward with arguments and/or evidence to rebut the prima facie case.  See MPEP 2145.  So far, Applicant has not provided any evidence as to why one of ordinary skill would expect Xu’s method for producing villi cells to be unsuccessful when epithelial cells are cultured on a membrane.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799